          Case 1:16-cv-00988-NONE-GSA Document 72 Filed 05/20/20 Page 1 of 3



1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT
9                              EASTERN DISTRICT OF CALIFORNIA
10

11   SALADIN RUSHDAN aka                  1:16-cv-00988-NONE-GSA-PC
     ROBERT STANLEY WOODS,
12                                        ORDER GRANTING DEFENDANT CASAS’
                  Plaintiff,              MOTION TO STRIKE PLAINTIFF’S
13                                        UNAUTHORIZED SURREPLY
           vs.                            (ECF No. 71.)
14
     D. DAVEY, et al.,                    ORDER STRIKING SURREPLY
15                                        ECF No. 70.)
                 Defendants.
16

17

18

19

20

21   I.     BACKGROUND
22          Saladan Rushdan aka Robert Stanley Woods (“Plaintiff”) is a state prisoner proceeding
23   pro se with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with
24   Plaintiff’s Second Amended Complaint (2ACP) filed on March 9, 2018, against defendant
25   Correctional Officer Casas (“Defendant”) for use of excessive force in violation of the Eighth
26   Amendment and related state claims. (ECF No. 28.)
27          On April 7, 2020, Defendant Casas filed a motion to set aside entry of default. (ECF No.
28   67.) On April 23, 2020, Plaintiff filed an opposition to Defendant’s motion. (ECF No. 68.) On

                                                   1
            Case 1:16-cv-00988-NONE-GSA Document 72 Filed 05/20/20 Page 2 of 3



1    April 28, 2020, Defendant Casas filed a reply to Plaintiff’s opposition. (ECF No. 69.) On May
2    11, 2020, Plaintiff filed an opposition to Defendant’s reply. (ECF No. 70.)
3            On May 13, 2020, Defendant filed a motion to strike Plaintiff’s opposition to Defendant’s
4    reply as an unauthorized surreply. (ECF No. 71.) Plaintiff has not opposed the motion.
5    II.     SURREPLY
6            A surreply, or sur-reply, is an additional reply to a motion filed after the motion has
7    already been fully briefed.      USLegal.com, https://definitions.uslegal.com/s/sur-reply/ (last
8    visited August 13, 2019). The Local Rules provide for a motion, an opposition, and a reply.
9    Neither the Local Rules nor the Federal Rules provide the right to file a surreply. A district court
10   may allow a surreply to be filed, but only “where a valid reason for such additional briefing
11   exists, such as where the movant raises new arguments in its reply brief.” Hill v. England, 2005
12   WL 3031136, *1 (E.D.Cal. 2005).
13   III.    DEFENDANT’S MOTION
14           Defendant Casas moves to strike Plaintiff’s surreply on the ground that it is unauthorized.
15   Defendant asserts that her reply to Plaintiff’s opposition was filed on April 28, 2020, and thus
16   Defendant’s motion was deemed submitted on that date. Defendant argues that Plaintiff’s second
17   opposition did not present new evidence, which may warrant a surreply, but rather Plaintiff filed
18   the surreply in an attempt to rebut Defendant’s reply. Thus, because Plaintiff did not obtain leave
19   of court to file a surreply or establish good cause why he should be granted leave, Defendant
20   argues that the court should strike Plaintiff’s impermissible surreply from the record.
21   IV.     DISCUSSION
22           Plaintiff’s opposition filed on May 11, 2020, is Plaintiff’s second opposition to
23   Defendant’s motion to set aside entry of judgment. The second opposition is a surreply because
24   it was filed after Defendant’s motion was fully briefed. The motion was fully briefed and
25   submitted on the record under Local Rule 230(l) on April 28, 2020, when Defendant filed a reply
26   to Plaintiff’s first opposition. (ECF No. 69.)
27           In this case, the court neither requested a surreply, nor granted a request on Plaintiff’s
28   behalf to file a surreply. Plaintiff’s surreply does not raise new arguments, and Plaintiff has not

                                                      2
           Case 1:16-cv-00988-NONE-GSA Document 72 Filed 05/20/20 Page 3 of 3



1    shown good cause for the court to allow him to file a surreply at this juncture. Therefore,
2    Plaintiff’s surreply shall be stricken from the record.1
3    V.      CONCLUSION
4            Based on the foregoing, IT IS HEREBY ORDERED that:
5            1.     Defendant Casas’ motion to strike, filed on May 13, 2020, is GRANTED; and
6            2.     Plaintiff’s surreply, filed on May 11, 2020, is STRICKEN from the record.
7
     IT IS SO ORDERED.
8

9         Dated:   May 20, 2020                                 /s/ Gary S. Austin
                                                          UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                    1
                        A document which is “stricken” will not be considered by the court for any purpose.

                                                         3
